DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-8 & 16-19, in the reply filed on March 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2022.
Disposition of Claims
Claims 1-19 are pending.
Claims 1-8 & 16-19 are rejected.
Claims 9-15 are withdrawn.
Claim Objections
Claims 1-2, 6-8 & 16-17 are objected to because of the following informalities:
Regarding Claims 1, 8 & 16, Claims 1, 8 & 16 recite the limitation “designed to”. Examiner has identified this limitation as functional language and kindly requests Applicant amend “designed to” to read as “configured to” to better conform to US patent practice.
Regarding Claims 2 & 17, Claims 2 & 17 recite the limitation “wherein maintaining a gas pressure level by circulating gas between said body cavity and said surgical Gas path apparatus”. This is grammatically incorrect. Appropriate correction is required.
Regarding Claim 6, Claim 6 recites the limitation “and release the gas from the surgery imaging device” on Lines 2-3. This is grammatically incorrect and should read “and releases the gas from the surgery imaging device [emphasis added]”. Appropriate correction is required.
Regarding Claims 2, 7 & 17, Claims 2, 7 & 17 recite the limitation “the surgical Gas path apparatus [emphasis added]”. Applicant is reminded that a claim must only have a single capital letter at the start of the claim and a single period at the end (see MPEP § 608.01(m)). Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation is:
“a mechanism for attaching” in Claim 19 as described in Applicant’s specification on Page 13, Lines 6-22.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “said cavity or hollow in a body” on Line 5. This limitation renders the claim indefinite because “said cavity or hollow” lacks sufficient antecedent basis in the claims and it is unclear whether “a body” is the same as the “patient’s body”, previously recited in Line 1, or a separate, different body. For the purpose of examination, “said cavity or hollow in a body” is being interpreted as “a cavity or a hollow in the patient’s body”.
Regarding Claim 2, Claim 2 recites the limitations “a gas pressure level” and “said body cavity” on Lines 1-2. These limitations render the claim indefinite because it is unclear whether “a gas pressure level” is the same as the “gas pressure level”, previously recited on Lines 4-5 of Claim 1, or a separate, different gas pressure level and “said body cavity” lacks sufficient antecedent basis in the claims. For the purpose of examination, “a gas pressure level” and “said body cavity” are being interpreted as “the gas pressure level” and “said cavity or hollow in the patient’s body”.
Regarding Claim 5, Claim 5 recites the limitation “the body cavity” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the body cavity” is being interpreted as “said cavity or hollow in the patient’s body”.
Regarding Claim 6, Claim 6 recites the limitation “the surgical gas path” on Line 1. It is unclear whether this “surgical gas path” is the same as the surgical gas path apparatus, previously recited on Line 4 of Claim 1, a component of the surgical gas path apparatus, or a separate, different gas path. For the purpose of examination, “the surgical gas path” is being interpreted as “the surgical gas path apparatus”.
Regarding Claim 6, Claim 6 recites the limitations “the gas received from said body cavity emphasis added]” on Line 2. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the gas received from said body cavity” is being interpreted as “a gas received from said cavity or hollow in the patient’s body’.
Regarding Claim 7, Claim 7 appears to have several words omitted which currently render the claim incomprehensible. For the purpose of examination, Claim 7 is being interpreted as “wherein the surgical gas path apparatus releases away the pressurized gas received from said body cavity”.
Regarding Claim 7, Claim 7 recites the limitations “the pressurized” and “the body cavity” on Line 2. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the pressurized” and the body cavity” are being interpreted as “a pressurized [gas]” and “said cavity or hollow in the patient’s body”.
Regarding Claim 16, Claim 16 recites the limitation “wherein the surgical gas path apparatus is designed to be replaced with another surgical gas path apparatus” on Lines 7-8. The metes and bounds of the claim are unclear as the “another surgical gas path apparatus” is not positively recited. Therefore, it is unclear whether direct infringement would occur with only a surgical gas path apparatus capable of being replaced by another surgical gas path apparatus, or whether direct infringement would occur with two surgical gas path apparatuses. For the purpose of examination, this limitation is being interpreted as a surgical gas path apparatus capable of being replaced.
Regarding Claim 16, Claim 16 recites the limitation “said cavity or hollow in a body” on Line 5. This limitation renders the claim indefinite because “said cavity or hollow” lacks sufficient antecedent basis in the claims and it is unclear whether “a body” is the same as the “patient’s body”, previously recited in Line 2, or a separate, different body. For the purpose of examination, “said cavity or hollow in a body” is being interpreted as “a cavity or a hollow in the patient’s body”.
Regarding Claim 17, Claim 17 recites the limitations “a gas pressure level” and “said body cavity” on Lines 1-2. These limitations render the claim indefinite because it is unclear whether “a gas pressure level” is the same as the “gas pressure level”, previously recited on Line 5 of Claim 16, or a separate, different gas pressure level and “said body cavity” lacks sufficient antecedent basis in the claims. For the purpose of examination, “a gas pressure level” and “said body cavity” are being interpreted as “the gas pressure level” and “said cavity or hollow in the patient’s body”.
Regarding Claim 19, Claim 19 recites the limitation “the device” on Lines 2-3. It is unclear how a portion of a device (i.e., the surgical gas path apparatus) can attach to the device as a whole (i.e., the [two-piece medical surgery imaging] device). For the purpose of examination, “the device” is being interpreted as “the tube”.
Regarding Claims 3-4, 8 & 18, Claims 3-4, 8 & 18 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 & 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuya (US 2014/0371667).
Regarding Claim 1, Kasuya discloses a medical surgery imaging device (Fig. 6, a surgery system 103; [0048]) designed to be inserted into a patient's body (Figs. 1 & 6, an endoscope 2 of the surgery system 103 is configured to be inserted into a gastrointestinal lumen 4 of a patient; [0032] & [0049]), comprising:
a tube (Fig. 6, an endoscope 2; [0049]);
a surgical gas path apparatus (Figs. 6 & 10, a gas probe 32a; [0062]) located inside the tube (the gas probe 32a is disposed in the endoscope 2; see Figs. 6 & 10) and designed to maintain a gas pressure level within said cavity or hollow in a body (Figs. 6 & 10, the gas probe 32a alternates between insufflation and aspiration of gases; [0057] & [0066]); and
at least one camera (Fig. 6, an image sensor (not shown); [0039]) located within said tube (Fig. 6, the image sensor is disposed in the endoscope 2; [0039]).
Regarding Claim 2, Kasuya discloses the medical surgery imaging device of Claim 1. Kasuya further discloses wherein maintaining a gas pressure level by circulating gas between said body cavity and said surgical Gas path apparatus (Figs. 6 & 10, the gas probe 32a alternates between insufflation and aspiration of gases; [0057] & [0066]).
Regarding Claim 3, Kasuya discloses the medical surgery imaging device of Claim 1. Kasuya further discloses wherein the surgical gas path apparatus is attached to said tube (Figs. 6 & 10, the gas probe 32a is attached the endoscope 2 via a T-shaped adapter 31; [0050]).
Regarding Claim 4, Kasuya discloses the medical surgery imaging device of Claim 1. Kasuya further discloses wherein the surgical gas path apparatus comprises a gas exit port (Fig. 10, an aspiration tube 35; [0066]) configured to release pressurized gas from the device (Fig. 10, the aspiration tube 35 aspirates gas from the gastrointestinal lumen 4 and through the surgery system 103; [0066]).
Regarding Claim 5, Kasuya discloses the medical surgery imaging device of Claim 1. Kasuya further discloses wherein the surgical gas path apparatus comprises a gas entry port (Fig. 10, an outer tube 33; [0063]) which delivers pressurized gas into the body cavity (Fig. 10, the outer tube 33 supplies gas into the gastrointestinal lumen 4; [0063]).
Regarding Claim 6, Kasuya discloses the medical surgery imaging device of Claim 1. Kasuya further discloses wherein the surgical gas path releases the gas received from said body cavity and release the gas from the surgery imaging device (Fig. 10, the aspiration tube 35 aspirates gas from the gastrointestinal lumen 4 and through the surgery system 103; [0066]).
Regarding Claim 7, Kasuya discloses the medical surgery imaging device of Claim 1. Kasuya further discloses wherein the surgical Gas path apparatus releases away the pressurized from received from said body cavity (Fig. 10, the aspiration tube 35 aspirates gas from the gastrointestinal lumen 4 and through the surgery system 103; [0066]).
Regarding Claim 8, Kasuya discloses the medical surgery imaging device of Claim 1. Kasuya further discloses a light source (Figs. 1 & 6, a light source device 9; [0032]) designed to illuminate the vicinity of the medical surgery imaging device (Figs. 1 & 6, the light source device 9 irradiates the gastrointestinal lumen 4 with illumination light; [0039]).
Regarding Claim 16, Kasuya discloses a two-piece medical surgery imaging device (Fig. 6, a surgery system 103; [0048]) designed to be inserted into a patient's body (Figs. 1 & 6, an endoscope 2 of the surgery system 103 is configured to be inserted into a gastrointestinal lumen 4 of a patient; [0032] & [0049]), comprising:
a tube (Fig. 6, an endoscope 2; [0049]);
a surgical gas path apparatus (Figs. 6 & 10, a gas probe 32a; [0062]) attached to an external wall of the tube (Figs. 6 & 10, the gas probe 32a is attached to a channel opening of a channel 52; [0063]) and designed to maintain a gas pressure level within said cavity or hollow in a body (Figs. 6 & 10, the gas probe 32a alternates between insufflation and aspiration of gases; [0057] & [0066]);
at least one camera (Fig. 6, an image sensor (not shown); [0039]) located within said tube (Fig. 6, the image sensor is disposed in the endoscope 2; [0039]);
wherein the surgical gas path apparatus is designed to be replaced with another surgical gas path apparatus (Figs. 6 & 10, the gas probe 32a is inserted into a channel 52 of the endoscope 2 and is therefore capable of being removed and replaced with a different gas probe; [0050]).
Regarding Claim 17, Kasuya discloses the medical surgery imaging device of Claim 16. Kasuya further discloses wherein maintaining a gas pressure level by circulating gas between said body cavity and said surgical Gas path apparatus (Figs. 6 & 10, the gas probe 32a alternates between insufflation and aspiration of gases; [0057] & [0066]). 
Regarding Claim 18, Kasuya discloses the medical surgery imaging device of Claim 16. Kasuya further discloses wherein the surgical gas path apparatus is a reusable device (Figs. 6 & 10, the gas probe 32a is inserted into the channel 52 of the endoscope 2 and is therefore capable being removed and reused with a different endoscope; [0050]).
Regarding Claim 19, Kasuya discloses the medical surgery imaging device of Claim 16. Kasuya further discloses wherein the surgical gas path apparatus comprises a mechanism for attaching the surgical gas path apparatus to the device (Figs. 6 & 10, the gas probe 32a is attached the endoscope 2 via a T-shaped adapter 31; [0050]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0290404; US 2015/0182105; US 2012/0197078; US 2011/0028891; US 2009/0137943; US 2007/0232859; US 2007/0088275; U.S. 5,489,256
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795